Name: 96/292/EC: Council Decision of 29 April 1996 appointing four members and six alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-05-04

 Avis juridique important|31996D029296/292/EC: Council Decision of 29 April 1996 appointing four members and six alternate members of the Committee of the Regions Official Journal L 111 , 04/05/1996 P. 0021 - 0021COUNCIL DECISION of 29 April 1996 appointing four members and six alternate members of the Committee of the Regions (96/292/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas four seats as members and six seats as alternate members of the Committee have become vacant following the resignations of Mr J. F. Branco Sampaio, Mr J. LacÃ £o Costa, Mr J. B. Mota Amaral and Mr H. H. Apotheker, members, and Mr F. S. Mesquita Machado, Mr R. Lalanda GonÃ §alves, Ms J. G. Kraaijeveld-Wouters, Mr J. Laan, Mr G. Recchi and Mr A. Krupa, alternate members, notified to the Council on 13 December 1995, 7 November 1995, 12 February 1996, 13 October 1995, 18 April 1996, 13 December 1995, 9 November 1994, 12 February 1996, 22 March 1996 and 16 January 1996 respectively;Having regard to the proposals from the Belgian, Italian, Netherlands and Portuguese Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr J. Barroso Soares is hereby appointed a member of the Committee of the Regions in place of Mr J. F. Branco Sampaio for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr F. S. Mesquita Machado is hereby appointed a member of the Committee of the Regions in place of Mr J. LacÃ £o Costa for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr A. R. Madruga da Costa is hereby appointed a member of the Committee of the Regions in place of Mr J. B. Mota Amaral for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr J. Laan is hereby appointed a member of the Committee of the Regions in place of Mr H. H. Apotheker for the remainder of the latter's term of office, which runs until 25 January 1998.5. Mr N. A. Marques de Carvalho is hereby appointed an alternate member of the Committee of the Regions in place of Mr F. S. Mesquita Machado for the remainder of the latter's term of office, which runs until 25 January 1998.6. Ms B. M. C. A. Melo Cabral is hereby appointed an alternate member of the Committee of the Regions in place of Mr R. Lalanda GonÃ §alves for the remainder of the latter's term of office, which runs until 25 January 1998.7. Ms A. E. Verstand-Bogaert is hereby appointed an alternate member of the Committee of the Regions in place of Ms J. G. Kraaijeveld-Wouters for the remainder of the latter's term of office, which runs until 25 January 1998.8. Ms J. G. Vliestra is hereby appointed an alternate member of the Committee of the Regions in place of Mr J. Laan for the remainder of the latter's term of office, which runs until 25 January 1998.9. Mr V. D'Ambrosio is hereby appointed an alternate member of the Committee of the Regions in place of Mr G. Recchi for the remainder of the latter's term of office, which runs until 25 January 1998.10. Mr A. Gilles is hereby appointed an alternate member of the Committee of the Regions in place of Mr A. Krupa for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 29 April 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No L 31, 4. 2. 1994, p. 29.